In an action to recover funds disbursed by the plaintiff to the defendants, defendant Herbert Tuchman appeals (1) from an order of the Supreme Court, Kings County (Composto, J.), dated February 17,1983, which denied his motion for renewal and reargument of a decision of the same court dated October 25, 1982, granting plaintiff’s motion for summary judgment and (2), as limited by his brief, from so much of an order of the same court, dated March 10, 1983, as granted that branch of plaintiff’s motion as sought summary judgment against him. Defendant Tuchman’s notice of appeal is also deemed to be a premature notice of appeal from so *777much of a judgment of the same court, entered June 28,1983, as is in favor of the plaintiff and against him in the principal sum of $64,452 (CPLR 5520, subd [c]). Appeal from the order dated February 17,1983 dismissed. No appeal lies from an order denying renewal or reargument of a decision. Appeal from the order dated March 10,1983, dismissed. (See Matter ofAho, 39 NY2d 241,248.) Judgment entered June 28, 1983 affirmed insofar as appealed from. No opinion. Respondent is awarded one bill of costs. Lazer, J. P., Thompson, Bracken and Rubin, JJ., concur. [116 Misc 2d 437.]